Title: From Thomas Jefferson to Charles Wall, 21 December 1780
From: Jefferson, Thomas
To: Wall, Charles



Sir
December 21. 1780.

I laid before the Council the Revd. Mr. Fanning’s Letter to Mr. Tazewell together with the Letters and other Papers found on Mr. Wickham. The general Expectations of remaining in this Country with which the Enemy (and probably) this young Gentleman came into it, the political Character of the Gentleman under whose Auspices he came, his not leaving the Enemy till they were obliged to retire, and the Complexion of his own Journals and Letters, are Circumstances which place him, in their Beleif, among the Enemies of this Country. Nothing appears which even leads to a Suspicion that a Difference in political Sentiment was among the Motives which led him from his Connections with the Enemy to seek a Union with this Country. The Manner of his effecting his Transition from the one Party to the other was not likely to produce any other than a hostile Reception. He comes, an Enemy, from an Enemy, in the midst of our Country, with Arms in their Hands,  attempts to pass without Application to, or leave from, any Officer civil or Military, and to bear Letters negotiating an Interview between an Officer high in the adverse Command, and Citizens of this State. Under these unfavourable Circumstances, the Board cannot but deem him an Enemy and (being within our Power) a Prisoner of War. They are at the same Time so thoroughly satisfied of the decided Principles of Whigism which have distinguished the Character of the reverend Mr. Fanning that they shall think this young Gentleman perfectly safe under his Care, so long as he stays in this State: to him therefore they remit him until a flag, daily expected from New York into Potowmack River shall be returning to that Place when they shall expect him to take his Passage back, first calling on the Commissioner of the War Office to give a proper Parole. I am Sir with great Respect Your most obedient and humble Servant,

Th: Jefferson

